Citation Nr: 0333866	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for VA death benefits purposes.  


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant claims to be the widow of a veteran who served 
on active duty with  the Philippine Commonwealth Army from 
November 1941 to September 1942 and again in March 1945.  He 
died on August [redacted], 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 letter by the Department of Veterans 
Affairs (VA), Manila, Philippines, regional office (RO), 
which advised the appellant that she had been denied the 
benefits sought because her marriage to the veteran was found 
to be not valid.  


REMAND

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apparently apply in the instant 
case.  In Quartuccio v.Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  The notice provided to the appellant in this case does 
not appear to be adequate under the Quartuccio guidelines.  
Specifically, the appellant was not sent a VCAA/duty to 
assist letter, and no communication from VA has adequately 
identified the evidence she would need to substantiate her 
claim, what evidence is of record, or of her and VA's 
respective responsibilities in development of the evidence.  

The Board also notes that the September 2002 statement of the 
case (SOC) did not inform the appellant of all the legal 
provisions applicable in her claim.  Specifically, she has 
not been advised of the deemed valid provisions of 38 C.F.R. 
§ 3.52.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the United States Court of Appeals 
for the Federal Circuit decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); the guidelines of 
the Court in Quartuccio, supra; 
38 U.S.C.A. §§ 5102, 5103, and 5103A; and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
she needs to establish her claim, what 
the evidence shows, and of her and VA's 
respective responsibilities in claims 
development.  She should be advised of, 
and afforded, the requisite period of 
time for response.

2.  The RO should issue a supplemental 
SOC informing the appellant of the law 
and regulations governing her claim, 
specifically including 38 C.F.R. § 3.52.
 
3.  After the appellant has responded (or 
the time afforded for response has 
passed), the RO should readjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental SOC and provide 
the appellant the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified.

The purpose of this remand is to ensure that notification 
mandates of the VCAA, as outlined by the Federal Circuit and 
the Court in the above-cited decisions, are met.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


